Exhibit 10.2

 

CONSULTING AGREEMENT

 

This Consulting Agreement (the “Agreement”) is made and entered into this day of
___________, 2018, by and between Enertec Systems 2001 Ltd., an Israeli
corporation with its principal address at 8 Hanapah St., Karmiel 2165314, Israel
(hereinafter: “Enertec” or the “Company”), Coolisys Technologies, Inc., a
Delaware corporation (“Coolisys” or Buyer”), DPW Holdings, Inc., a Delaware
corporation (“DPW”), Micronet Enertec Technologies, Inc., a Delaware Corporation
(“MICT”), and Mr. David Lucatz, Israeli ID# ________, an individual residing at
____________ (“Lucatz”) (MICT and Mr. Lucatz, jointly and severally, the
"Consultant"). (Enertec, Coolisys, DPW and the Consultant are hereinafter
referred to collectively as the “Parties” and individually as a “Party”.)

 

WHEREAS, on even date hereof (the “Closing Date”), Buyer has acquired the entire
share capital of Enertec pursuant to a share purchase agreement dated December
31st , 2017 (the “SPA”) executed between Buyer, Enertec, Enertec Management Ltd.
and MICT (the “Transaction”);

 

WHEREAS, as a pre-condition for the closing of the Transaction, and in view of
the significant experience, expertise and capabilities of Lucatz in the
electronic defense industry in the areas of finance, business development,
management and other matters relating to the specific business and operations of
Enertec, Buyer, as a condition for the closing of the Transaction and in order
to support its efforts to maximize the business performance of Enertec following
the closing of the Transaction, has required MICT, personally and exclusively
using Lucatz, to provide certain consulting services of Lucatz to Enertec,
effective as of the Closing Date and for the duration herein;

 

WHEREAS, Buyer has required MICT, personally and exclusively using Lucatz to
take a lead role in approaching the banks and get their approval to the SPA
without reducing the loans and credit lines available to the Company; and

 

WHEREAS, MICT and Lucatz have agreed to render the Services (as defined herein
below) to Enertec on the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises and of the mutual promises,
covenants, agreements, undertakings, representations and warranties herein
contained, the Parties hereto agree as follows:

 

1.Preamble and Headings

 

1.1The preamble and exhibits to this Agreement and the statements of the Parties
contained herein, constitute an inseparable part hereof.

 

1.2The headings in this Agreement are for purposes of reference only, are not a
material part hereof and shall not be used in its interpretation.

 

2.Engagement

 

Enertec hereby engages MICT, using Lucatz personally and exclusively as set
forth hereunder, to provide it with consulting and management services in
relation to the strategic, business finance and operations affairs of Enertec,
which shall include, business development services, marketing and general
management services, operational and financing issues, banks, credit and
investment banking services (the “Services”); MICT and Lucatz agree to provide
such Services, upon the terms and conditions set out herein.

 

3.Services

 

3.1The Consultant shall provide Enertec with the Services during the Term (as
defined below) of this Agreement. Since the performance of the Services requires
the specific expertise, skills, experience and knowledge of Lucatz, the Services
will be performed by MICT exclusively through Mr. Lucatz personally unless
otherwise agreed in writing by the Parties.

 



 1 

 

 

3.2The Services shall be rendered at such time and scope coordinated by the
Parties as necessary to the Company (but in no event to exceed 20% full time
position (the “Scope”). Parties may prepare a work plan to be agreed by the
Parties if so required by Enertec at any time following the Closing Date setting
forth the items and priority for their performance. In the performance of the
Services, Consultant shall report to the chairman of the Board of the Company
and to the Board of Directors of the Company. It being clarified that during his
engagement hereunder, Lucatz shall continue to work and be employed by MICT and
Micronet Ltd as CEO and Chairman of the board, respectively, and nothing
contained herein shall limited and/or restrict or prevent Lucatz from continuing
and performing his obligations pursuant to his previous engagements under his
current contractual obligation (“Existing Obligations”). The Parties further
acknowledge and confirm that the execution of this Agreement and its performance
does not create any conflict of interest between Lucatz’s Existing Obligations
and the Consultant’s obligations herein.

 

3.3David Lucatz shall make himself available and shall use his best efforts to
cause the banks to approve the change of control in the Company and to continue
the loans and credit lines that are extended to the Company (without
acceleration payment) as of the effective date of the SPA.

 

3.4In performing the Services the Consultant shall: (i) act faithfully and
professionally to and for the benefit of Enertec; (ii) comply and act in
accordance with the instructions of the Chairman of the Board of Enertec; (iii)
comply with all of the Company’s working and safety rules, working hours and
holiday schedules when working at Company’s facility(ies) or premises; and (iv)
be responsible for its actions while on Company’s premises or otherwise
providing the Services requested by Company.

 

3.5During the performance of the Services, Consultant, at his own expense and at
all times, shall comply with any and all laws and ordinances and any and all
rules, regulations, permits, licenses, and orders of public authorities
applicable thereto, including, but not limited to, any such requirements imposed
upon the Company with respect to the Services, as well as tax and social welfare
laws, applicable worker’s compensation laws, unemployment insurance
requirements, employer’s liability requirements, and minimum wage. Consultant
shall file all reports required to be filed in the name of Consultant and pay
all taxes, fees and charges required by laws, rules, regulations, and orders.

 

3.6The Consultant represents and warrants to the Company: (i) the execution and
delivery of this Agreement by Consultant, and the fulfillment of the terms by
Consultant hereof: (a) will not constitute a default under or breach of any
agreement or other instrument to which it is a party or by which it is bound,
including without limitation, any confidentiality or non-competition agreement;
(b) will not constitute a default under or breach of any provision of any law,
regulation; (c) do not require the consent of any person or entity; (ii) it has
not entered into, and will not enter into, any agreement, either written or
oral, in conflict herewith; (iii) it has obtained all permits required for the
performance of the Services; (iv) the Services shall be performed without any
use of any academic institution's facilities, equipment, resources, personnel,
staff and students; (v) the Services shall be performed without the use of any
academic institution's Intellectual Property Rights (as defined below) or any
other unique, confidential or proprietary know-how; and (vi) all Services
performed herein shall not violate, infringe, or misappropriate any patent,
trade secret, copyright, trademark or other proprietary right.

 

4.Term, Termination and Effect of Termination.

 

4.1This Agreement shall enter into effect as of the Closing Date and shall
remain in effect for a period of three (3) years (the “Term”), and neither party
may terminate this Agreement except as set forth in Section 4.2 below.

 

4.2Notwithstanding the generality of the foregoing, the Company may terminate
this Agreement immediately, in any of the circumstances set forth in this
Section ‎4.2 (each, a “Cause”): (i) breach by the Consultant of any of the
material terms or conditions hereof with the Company, which, if capable of cure,
was not cured within thirty (30) days of receipt by the Consultant of written
notice thereof; (iv) bankruptcy of the Consultant; (v) willful misconduct, a
felony committed or a fraud perpetrated against the Company, a parent or any
subsidiary (if exists) thereof by the Consultant; or (vi) the Consultant is
employed, renders services or holds material equity interest or otherwise have
an active role in any business or activity which is a competitive with the
Company's business provided however that it being clarified that any such
position assumed by Consultant prior to the date hereof is hereby excluded.

 



 2 

 

 

4.3If this Agreement is terminated prior to the lapse of the Term (i) by
Enertec, other than for Cause, Consultant shall be entitled to receive the full
Compensation (as defined below) for the Services set hereunder until the lapse
of the Term; and (ii) by Enertec for Cause, or by the Consultant, Consultant
shall not be entitled to the Compensation (as defined below) for the remainder
of the Term.

 

5.Cooperation and Information

 

5.1Enertec shall provide the Consultant with all information, data, and
materials which shall reasonably be necessary to provide the Services hereunder,
including without limitation, shall make available to Consultant all files,
documents and records (including in any electronic or digital form). To the
extent required, Enertec shall make available to the Consultant certain office
facilities which are and may be required from time to time solely for the
purpose of performing the Services.

 

5.2Subject to applicable law, each Party hereto covenants and agrees to provide
the other Party with, and to the disclosure to third parties of, all information
reasonably required for the performance of its obligations.

 

6.Consideration (Fee and Grant of Equity Based Compensation).

 

6.1In consideration for the Services, Enertec will pay to MICT an annual fee of
US$ 150,000 plus VAT, in twelve monthly equal installments, each in the amount
of US$ 12,500 plus VAT (the “Fee”). The Fee will be paid by no later than the
5th calendar day at each month for the previous month of Services against
receipt of proper tax invoice delivered at least 2 days prior to such date.
Payment of Fee shall be subject to withholdings taxes under applicable law which
however shall not be withheld should a proper exemption be delivered to Enertec
by MICT.

 

6.2In addition to the Fee payable to MICT pursuant to Section ‎6.1 hereof,
Enertec shall, reimburse MICT for its reasonable Out-of-Pocket Expenses. For the
purposes of this Agreement, the term “Out-of-Pocket Expenses” shall mean the
amounts previously approved in writing by Enertec and actually paid MICT in
connection with its performance of the Services including, without limitation,
reasonable transportation, car expenses, per diem, telephone calls, cellular
phone expenses, and/or any similar expense as evidenced by tax invoices. All
reimbursements for Out-of-Pocket Expenses shall be made promptly upon or as soon
as practicable after presentation by MICT to Enertec of the statement in
connection therewith together with the relevant tax invoices.

 

In addition to the Fee, DPW shall issue to MICT an aggregate of 150,000
restricted shares (the “Restricted Shares”) of Class A common stock of DPW (the
“Common Stock”) one day following the Closing Date (the “Grant Date”). The
Restricted Shares shall vest in accordance with the following schedule:

 

  Vesting Dates, subject to approval by the NYSE American as described below 
Shares of Common Stock    Grant Date   50,000    One year anniversary of the
Grant Date   50,000    Two year anniversary of the Grant Date   50,000 

 

The foregoing vesting schedule notwithstanding, if this Agreement is no longer
in effect for any reason at any time before all of the Restricted Shares have
vested, the unvested Restricted Shares shall be automatically forfeited upon
such termination and neither DPW, the Buyer, the Company or any Affiliate
thereof shall have any further obligations to the Consultant with respect to the
Restricted Shares.

 



 3 

 

 

So long as this Agreement is still in effect, all Restricted Shares shall be
fully vested as of immediately prior to the closing of an M&A Transaction.

 

“Affiliate” of a person or entity means any other person or entity that directly
or indirectly, through one or more intermediaries, controls, is controlled by,
or is under common control with, such person or entity. The term "control"
(including the terms "controlled by" and "under common control with") means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a person or entity, whether through
the ownership of voting securities, by contract or otherwise.

 

“M&A Transaction” means (i) the consolidation of the Company with, or a merger
with or into, any third party, following which the Company’s stockholders
immediately prior to such transaction, will own less than 50.1% of the surviving
entity or the Company, as applicable, immediately following such transaction, or
(ii) an acquisition or other transfer of all or substantially all of the
Company’s securities or assets.

 

“Compensation” means the Fee and the Restricted Shares.

 

Consultant acknowledges that the Restricted Shares shall not vest until DPW
obtains the approval of the NYSE American. DPW shall use all reasonable efforts,
at its expense, to obtain such approval prior to the Grant Date. If such
approval is not obtained by DPW by the first anniversary of the Grant Date, DPW
shall provide Consultant, at DPW’s sole option, either shares of common stock
from an approved stock incentive plan pursuant to an effective S-8 registration
statement or cash compensation. If DPW selects cash compensation, such cash
compensation shall be determined by the parties or, if the parties failed to
reach an agreement as shall be settled by an agreed mediator to be appointed by
the parties within 15 days as of a party’s request to the other or if not
appointed within such time, as shall be determined by the competent courts.

 

6.3The Consultant agrees to pay any and all taxes, duties, fees and/or other
impositions that may be levied pursuant to relevant law on the Consultant with
regards to the provision of the Services under this Agreement, including,
self-employment taxes due in respect of the Compensation and to indemnify the
Company in the event the Company is required to pay any such taxes on behalf of
the Consultant and/or anyone on the Consultant's behalf. All sums payable under
this Agreement shall be made in US dollars and shall be subject to applicable
withholding tax (collectively, the “Taxes”) which, if applicable, shall be paid
by the Company at the rate and in the manner prescribed by law, and shall be
deemed for all intents and purposes as part of the Compensation paid to the
Consultant. In the event that pursuant to any law or regulation, tax is required
to be withheld at source from any payment made to the Consultant, the Company
shall withhold said tax at the rate set forth in the certification or exemption
issued by applicable tax authority or if there is no such certification, at the
rate determined by said law, regulation or tax treaty provisions, unless the
Consultant have presented to the Company with a valid tax withholding exemption
certificate or other certification issued by the applicable tax authority, in
which case the reduced or exempt withholding tax will apply.

 

6.4The Compensation under this Section ‎6 shall constitute the total and
exclusive compensation payable by the Company to Consultant for the Services
rendered hereunder. Consultant shall not be entitled to any other form of
compensation, commission, fee, bonus, expenses reimbursement or any other form
of payment in connection with the Services. An amount equal to 10% of
Consultant's Compensation shall be considered as a special compensation for the
Consultant’s non-compete obligations and assignment of inventions, as set forth
in Section ‎8 below.

 

6.5If at any time or from time to time the Company shall determine to register
any of its securities under the Securities Act of 1933, as amended (the
“Securities Act”) for the account of a security holder or holders, the Company
shall use its commercially reasonable efforts to cause to be registered under
the Securities Act all of the Restricted Shares that Consultant shall so request
be registered.

 



 4 

 

 

7.Confidential Information.

 

Consultant agrees at all times during the Term and for a period of 30 months
thereafter:

 

7.1Not to disclose to any third party any technical and/or business information
describing or related to products, development, manufacturing, or marketing
activities of the Company, which is confidential and proprietary in nature (the
“Confidential Information”) learned by Consultant at any time or any
Confidential Information developed by Consultant pursuant to this Agreement;
except such information which is now public or hereafter becomes published or
otherwise generally available to the public other than through breach of this
Agreement.

 

7.2That Consultant will only disclose Confidential Information to third parties
who have a need to know such information in order to carry out Consultant’s
responsibilities hereunder, and only then to those who have been advised that
such information is confidential and proprietary and then only to those who have
agreed to accept the same obligation of confidentiality and non-use as
Consultant.

 

7.3Even after any Confidential Information obtained by Consultant or any
Confidential Information developed by Consultant pursuant to this Agreement
becomes generally available to the public, not to disclose the fact that such
information was furnished to Consultant by Consultant, originated with
Consultant or its Affiliates, or was developed by Consultant pursuant to this
Agreement, unless that fact is also published.

 

7.4Not to put to commercial use or use in any way except for the benefit of the
Company any Confidential Information disclosed to Consultant or any Confidential
Information developed by Consultant pursuant to this Agreement.

 

7.5As used herein, Confidential Information includes any non-public information
Consultant receives directly or indirectly from the Company or acquired or
developed in the course of his consultancy and any other non-public information
received or developed by, or disclosed to, Consultant during the course of or
arising out of his previous employment with the Company, including by way of
example only, trade secrets (including organizational charts, employee
information such as credentials, skill sets and background information),
inventions, methods, designs, formulas, systems, improvements, prices,
discounts, business affairs, products, product specifications, manufacturing
processes, data and know-how and technical information of any kind whatsoever,
unless such information has been publicly disclosed by authorized officials of
the Company. In the event information which is non-public becomes public due to
disclosure by Consultant which is not authorized by the Company, such
information shall be deemed non-public for purposes of this Agreement.

 

7.6For the avoidance of doubt, the Consultant may disclose the Confidential
Information to the extent required by law or order of a court or governmental
agency. However, in such case, Consultant must give the Company prompt notice
and consult with the Company about whether to obtain a protective order or
otherwise protect the confidentiality of the Confidential Information, all as
directed by and at the Company’s expense.

 

7.7Great loss and immediate and irreparable injury may be suffered by the
Company if the Consultant should breach or violate any of the covenants and
agreements set forth in this clause. The Parties agree that such covenants and
agreements are reasonably necessary to protect and preserve the Company’s
interests.

 

8.Intellectual Property.

 

8.1As a material condition to which Consultant agrees in exchange for the
opportunity to provide the Services, Consultant expressly acknowledges and
agrees that all reports, documents, improvements, discoveries, inventions,
processes, designs, plans, concepts, information, works, materials, data,
programs, know-how, methods, developments, artwork, formulae,, other
copyrightable works, techniques, derivative works and trade secrets, whether of
a technical nature or not, and all Intellectual Property Rights therein (as
defined below) (all whether patentable or not, registerable or not)
(“Invention(s)”), made or developed by Consultant alone or in conjunction with
any other person or entity while providing the Services or developed by the
Consultant during the course of or arising out of Lucatz’s previous engagement
with the Company, which relate to or affect the business of Company (the
“Company Inventions”), shall be the sole and exclusive property of Company
(“Company Intellectual Property”). Consultant expressly agrees to disclose and
reveal to the Company all Company Intellectual Property, and all information
regarding Company Intellectual Property, concurrent with the discovery or
development of the Company Intellectual Property. Consultant hereby assigns to
Company all rights, title, and interests in any Company Intellectual Property.
Consultant agrees that he will not use or disclose any Company Intellectual
Property without the express written permission of the Chief Executive Officer
of the Company. The Consultant irrevocably appoints the Company as his attorney
and, in his name and on his behalf, to execute and do any instrument or thing
and generally to use his name for the purpose of giving to the Company or its
nominee the full benefit of the provisions of this clause 8.

 



 5 

 

 

8.2Consultant agrees and declares that it does not have any proprietary right
and shall have no suit and/or claim of any kind against the Company in any
matter relating, whether directly or indirectly, to any Company Inventions and
the Intellectual Property Rights thereto. Without derogating from the
aforementioned, the Consultant hereby explicitly waives any interest, claim or
demand that it may have for, or may be entitled to, with respect to any
consideration, compensation or royalty in connection with the Company
Inventions, including but not limited to, any claims for consideration,
compensation or royalty pursuant to Section 134 of the Israeli Patents Law of
1967 (the “Patents Law”) (if and as applicable). The Consultant hereby
acknowledges and declares that the Compensation and any other benefits provided
under this Agreement, constitutes the entire compensation to which he is
entitled to and includes any and all consideration with respect to the Company
Inventions developed by it. The Consultant hereby assigns and agrees to assign
in the future (when any such Company Inventions or Intellectual Property Rights
are first reduced to practice or first fixed in a tangible medium, as
applicable) to the Company all the Consultant's right, title, and interest in
and to any and all Company Inventions (and all Intellectual Property Rights with
respect thereto) and shall sign, execute and acknowledge, at the Company’s
expense, any and all documents as may be necessary for the purpose of securing
to the Company the Company Inventions. The Consultant hereby explicitly waives
any interest, claim or demand for any moral rights that it has or may have in
the future, with respect to the Company Inventions and all rights to assert
against the Company, any claim whatsoever, before any forum, including without
limitations judicial and administrative forums, with respect to said
compensation for Company Inventions or with respect to said moral rights. The
term “Intellectual Property Rights” means all trade secrets, copyrights,
trademarks, mask work rights, patents and other intellectual property rights
recognized by the laws of any jurisdiction or country.

 

8.3Surrender of Material upon Termination of Agreement. Upon termination of this
Agreement, Consultant shall return immediately to the Company all Company
Intellectual Property (including all books, records, notes, data and information
relating to the Company or its business and all other Company’s property), and
must delete all electronic materials containing Confidential Information from
its electronic information systems and confirm such deletion in writing to the
Company, and will so certify in writing that he has done so.

 

9.Non Compete/Restrictive Covenants.

 

9.1In the course of the provision of the Services, the Consultant is likely to
obtain knowledge or trade secrets of the Company. Accordingly, Consultant agrees
that during the term of this Agreement and for a period of 18 months thereafter,
Consultant shall not, without the prior written consent of the Chief Executive
Officer of the Company: (a) directly or indirectly employ, or solicit the
employment of (whether as an employee, officer, director, agent, consultant or
independent contractor) any person(s) who is or was at any time during the
previous year an officer, director, representative, agent, service provider or
employee of the Company. or (b) directly or indirectly carry on, be engaged
(directly or indirectly, whether as an employee, independent contractor,
partner, joint venturer, shareholder (other than as a shareholder of not more
than 5% of the shares of a publicly traded company), investor, director, service
provider or otherwise)), assist or otherwise provide or perform any services of
any nature to, for or on behalf of any legal or natural person or any other
entity engaged in the manufacture, distribution, sale or marketing of any
products, solutions or services in competition with the Company’s business.

 



 6 

 

 

9.2The Consultant acknowledges and agrees that the restrictions set out in this
clause 9 are reasonable and necessary to protect the interests of the Company.

 

9.3The provisions of Section 9.1 and 9.2 above shall not in any event apply to
any work, services, holdings or otherwise which Lucatz, directly or indirectly,
perform or may perform, have or may have, as part of his Existing Obligations.

 

10.Limitation of liability

 

10.1Neither party is assuming any liability for the actions or omissions of the
other party except as stated in this Agreement.

 

10.2The Company shall indemnify Consultant for claims arising out of
Consultant’s performance of the Services similar to indemnification provided to
its other consultants unless such claims arise from Consultant’s fraud or
willful misconduct in connection with the performance of his work hereunder.

 

10.3Notwithstanding any provision to the contrary, nothing in this Agreement
limits or excludes either party’s liability to the extent it relates to: death
or personal injury caused by its negligence; fraud; fraudulent
misrepresentation; or any other liability which may not be lawfully limited or
excluded.

 

10.4Neither party shall be liable for consequential, special, incidental or
indirect losses including, without limitation, (i) loss of profits, revenue or
goodwill; (ii) loss of business or (iii) loss of anticipated savings. The
aforementioned limitation shall not apply to the contractual compensation due
under this Agreement.

 

10.5Each party agrees to use all reasonable endeavours to mitigate any losses
which it may suffer under or in connection with this Agreement (including in
relation to any losses covered by an indemnity) and any amounts it seeks from
the other party in respect of any such liability.

 

11.Independent Contractor. The Consultant warrants that he is free to enter into
this Agreement upon these terms and conditions and that there are no
restrictions that might prevent him from rendering the Services or performing
his obligations hereunder.

 

11.1The Consultant warrants that he is aware that this Agreement is only an
agreement for the provision of consultancy services on a strictly contractual
basis, and does not create employer-employee relations between him and the
Company and does not confer upon him any rights save for those set forth herein.

 

11.2The Consultant shall attend to payment of the National Insurance
contributions and any other payment imposed upon him as an independent
contractor, and he shall be solely responsible in respect thereof. The Company
shall be entitled to require the Consultant to produce evidence that such
payments were effected.

 

11.3The Consultant undertakes that he and/or anyone on his behalf shall not
claim, demand, sue or bring any cause of action against the Company in
connection with alleged employer-employee relations between him and the Company,
and if he does so, he shall indemnify the Company for any expense that may be
occasioned to it in respect of, or in connection with, a claim as aforesaid,
including advocates’ professional fees.

 



 7 

 

 

11.4Without prejudice to the generality of the aforesaid, it is hereby agreed
that the Consultant shall not be entitled to receive from the Company severance
pay and/or any other payment and/or other consideration deriving from
employer-employee relations and/or the termination thereof and/or any social
benefits. Therefore if, notwithstanding the agreement of the parties and the
Consultant’s informed undertaking under this Agreement, and for any reason
whatsoever, a competent authority, including a judicial body, shall determine
that the Consultant was, or is, the Company’s employee, the following provisions
shall apply: (a) In lieu of the Compensation that was paid to the Consultant
from the Effective Date, Consultant shall be entitled a reduced consideration
(gross) of 65% of the Compensation, which was paid to the Consultant under this
Agreement (hereinafter the “Reduced Compensation”), retroactively from the
Effective Date onwards. (b) The Consultant will be obligated to return the
Company, on the day of the claim and/or demand which contradicts this Agreement,
in which it will be claimed that Consultant was or is the Company’s employee –
all additional payments, that the Consultant received from the Company exceeding
the Reduced Compensation, as defined above (hereinafter the “Excess Amounts”).
(c) Each Excess Amount, that the Consultant will be obligated to return to the
Company as mentioned above - shall bear interest and shall be linked to the Cost
of Living Index on the Consultant’s pay day – as compared to the Index on the
day such amount will be returned to the Company. (d) The Company shall be
entitled to set off such Excess Amounts against all amounts that the Consultant
shall be entitled to under this Agreement, or under the decision of the Court or
of any other competent tribunal as mentioned above, which shall not derogate
from any other right of the Company to receive from the Consultant the rest of
the amounts it is entitled to.

 

11.5It is hereby agreed that the Consultant’s warranties and undertakings in
this Section ‎11 herein are a fundamental condition of the Company’s contractual
relationship with the Consultant, and the Compensation which the Consultant
shall receive pursuant to this Agreement has been calculated in accordance with
said warranties and undertakings.

 

12.Jurisdiction and Governing law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Israel without giving
effect to its choice of law rules. Any action or proceeding arising out of or
relating hereto shall be brought in the State of Israel. The Parties hereby
agree to the exclusive jurisdiction of the courts of Tel-Aviv, Israel.

 

13.Severability. If any provision of this Agreement shall be found invalid or
unenforceable, such invalid or unenforceability shall not render the entire
Agreement invalid. Rather, the Agreement shall be construed as if not containing
the particular invalid or unenforceable provision, and the rights and
obligations of each party shall be construed and enforced accordingly.

 

14.Amendments; No Waivers; Assignment. Any provision of this Agreement may be
amended or waived if, and only if, such amendment or waiver is in writing and
signed, in the case of an amendment, by the Consultant and Enertec, or in the
case of a waiver, by the Party against whom the waiver is to be effective. No
failure or delay by any Party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.
Either party will not (by contract, operation of law or otherwise) assign this
Agreement or any right or interest in this Agreement without the prior written
consent of the other party which shall not be unreasonably withheld.
Notwithstanding the aforementioned, in the event of a Change of Control in MICT
and/or if Lucatz shall not be employed, or consult with or continue to serve as
an executive officer or director of MICT, this agreement shall automatically be
assigned from MICT to Lucatz or any entity designated by Lucatz, and all rights
and obligation of the Parties herein shall accordingly be assigned from MICT
directly to Lucatz. For the avoidance of doubt, all rights related to the
Restricted Shares, whether vested or unvested, shall automatically be
transferred to Lucatz and to the extent required in order to consummate these
provisions, any Restricted Shares issued to MICT shall be canceled and
terminated and similar new Restricted Shares shall be issued to Lucatz.

 



 8 

 

 

“Change of Control” means the consummation of any of the following events, in a
single transaction or in a series of related transactions: (i) the acquisition
of MICT by another person(s) or entity by means of shares purchase following
which purchaser shall hold, immediately after such acquisition, more than 50% of
the outstanding share capital or voting power of MICT or (ii), the acquisition
of MICT by another person(s) or entity by means of a merger, reorganization,
consolidation, or similar event in which such person(s) or entity, who is not an
Affiliate of MICT, will hold, immediately after such acquisition, more than 50%
of the outstanding voting power of MICT or surviving corporation; or (ii) the
sale of all or substantially all of the assets of MICT (on a consolidated basis)
to another entity (except an entity who is a member of the group or any other
person(s) or entity who is affiliated with any of MICT’s controlling
shareholders).

  

15.Entire Agreement. This Agreement constitutes the entire understanding of the
Parties with respect to the subject matter hereof and supersede all prior
agreements, understandings and negotiations, both written and oral, between the
Parties with respect to the subject matter hereof.

 

16.Survival. Sections ‎6 (Term and Termination) (to the extent the Company
terminates this Agreement during the Term other than for Cause), ‎7
(Confidentiality), ‎8 (Intellectual Property), ‎9 (Non-Compete), ‎10
(Indemnification), ‎11 (Independent Contractor), ‎12 (Jurisdiction and Governing
Law), ‎13 (Severability), ‎16 (Survival), ‎18 (Notices and Addresses) shall
survive termination or expiration of Consultant's engagement by the Company for
any reason.

 

17.No deductions or withholding. Amounts due and payable to Consultant under
this Agreement shall not be withheld or delayed or deducted except as a matter
of law or specifically stated under this Agreement.

 

18.Notices and Addresses

 

18.1The addresses of the Parties to this Agreement for the purpose of notices
are as detailed in the preamble to this Agreement. The Parties are obligated to
inform the other of any change in their address within 7 working days from the
date of change.

 

18.2Any notice given pursuant to this Agreement will be in writing and sent by
e-mail, registered mail or delivered by hand. Any notice sent by registered mail
will be considered as reaching its destination within 10 working days from the
date of sending it by the sending party from a post office and immediately if
delivered by e-mail (return receipt requested) or by hand (postage prepaid,
return receipt requested).

 

19.This Agreement may be executed in two or more counterparts, each of which
shall constitute an original and all of which shall be deemed a single
agreement.

 

[Remainder of Page Left Intentionally Blank]

 



 9 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by two of their respective authorized officers as of the date first
above written.

  

Enertec Systems 2001 Ltd.

 

Micronet Enertec Technologies, Inc.

      By:                                       By:              Name:     Name:
  Title:     Title:  

 

Coolisys Technologies, Inc.

 

DPW Holdings, Inc.

      By:     By:   Name: Amos Kohn   Name: Milton Ault III Title: President &
Chief Executive Officer   Title: Charmain

 

______________________________

Mr. David Lucatz

  

 

[Signature Page – Enertec Systems 2001 Ltd. - Consulting Agreement]

 

10



 

